Citation Nr: 1139853	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, prior to August 13, 2009.

2.  Entitlement to an increased rating for bilateral hearing loss, from August 13, 2009.

3.  Entitlement to a compensable evaluation for burn scars of the right arm and right hand.

4. Entitlement to a compensable evaluation for burn scar of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, prior to his retirement in June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for his bilateral hearing loss.  In addition, the RO assigned a separate 10 percent rating for burn scar of the neck, and a noncompensable evaluation for burn scars of the right arm and hand and the back.  The Veteran disagreed with the noncompensable ratings assigned.

Based on the receipt of additional evidence, the RO, by rating action dated November 2009, assigned a 10 percent evaluation for bilateral hearing loss, effective August 13, 2009, the date of a VA examination.  Since the Veteran has not withdrawn his appeal, and since the 10 percent evaluation is not the maximum rating that may be assigned for bilateral hearing loss, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to August 13, 2009, the Veteran had Level II hearing in the right ear, and Level IV hearing in the left ear.

2.  From August 13, 2009, the Veteran has Level II hearing in each ear.

3.  The burn scar of the Veteran's back is superficial and not painful.

4.  The Veteran's right arm and hand scars are superficial and not painful.  


CONCLUSIONS OF LAW

1.  The criteria for compensable evaluation for bilateral hearing loss prior to August 13, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from August 13, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

3.  The criteria for a compensable evaluation for a burn scar of the back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

4.  The criteria for a compensable evaluation for burn scars of the right arm and hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a letter May 2007, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a June 2008 letter informed the Veteran of the criteria required for a higher rating for his service-connected disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The May 2007 letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, and VA examination reports. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	I.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a higher evaluation for bilateral hearing loss includes the reports of VA audiometric tests.  Both VA audiometric examinations conducted during the Veteran's claim 2009 demonstrate the Veteran has a sensorineural hearing loss in each ear.  

The evidence against the Veteran's claim includes the findings on the VA audiometric examination in July 2007.  On the audiometric test, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
LEFT
35
45
70
85
RIGHT
45
55
75
80

The average puretone thresholds were 59 decibels in the left ear, and 64 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 80 percent in the left ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.

On the audiometric test conducted during the August 2009 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
LEFT
55
65
75
80
RIGHT
50
60
75
85

The average puretone thresholds were 68 decibels in the left ear, and 69 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear, and 96 percent in the left ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.  

The results of the audiometric testing in July 2007 establish the Veteran has Level II hearing in the right ear, and Level IV hearing in the left ear.  These findings correspond to a noncompensable rating.  

The results of the audiometric testing in August 2009 establish the Veteran has Level II hearing in each ear.  These findings also correspond to a noncompensable rating.  Since the RO assigned a 10 percent evaluation, there is no basis for a higher rating.  

In his substantive appeal, the Veteran asserts the VA did not properly apply the chart in Table VI.  The Board points out the Veteran indicated the percentage of discrimination was between 60 and 66.  In fact, the lowest recorded speech recognition ability was 80 percent.  Thus, his conclusion is predicated on an erroneous assumption, and has no merit.

The Board notes that the July 2007 VA examination referenced the Veteran's subjective complaints of decreased hearing acuity and noted his inability to hear conversations on the telephone and in large rooms.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In an October 2007 notice of disagreement, the Veteran noted that he was issued VA hearing aids and must double the volume on a television to hear without the aids.  In a May 2007 VA hearing consultation, the audiologist noted that the Veteran had difficulty hearing conversations with his family in both quiet and background noise.  In this case, the Board finds that the objective audiological findings on examination sufficiently address his hearing impairment, and any failure to mention his subjective complaints to that examiner regarding his functioning is not prejudicial to the Veteran.  There is no indication that the Veteran's activities such as driving an automobile or avoiding household hazards are limited by hearing impairment.  

Although the Veteran asserts that his hearing loss has increased in severity, his statements clearly have less probative value than the objective findings demonstrated on audiometric testing.  The Board acknowledges that he has been issued hearing aids.  However, by regulation, the testing and evaluation of hearing loss are without regard to hearing aids.  See 38 C.F.R. § 4.85(a) (2011).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable evaluation for bilateral hearing loss prior to August 13, 2009, or a rating in excess of 10 percent from that date.


	II.  Scars

Scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)) are evaluated as 10 percent disabling.  Note (1) states that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) states that a superficial scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation may be for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) A superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008").

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The evidence supporting the Veteran's claim includes his statements.  The record reflects the Veteran has scars of the back, right arm and right hand.  Some abnormal texture and hyperpigmentation were noted on the June 2007 VA examination. 

The evidence against the Veteran's claim includes the medical findings on examination.  The June 2007 VA examination shows the scar of the back measured 3 inches by 3 inches; the right hand scar measured 2 1/2 inches by 1 1/4 inches; and the right arm scar measured 8 by 11 inches.  

Different measurements were described on the August 2009 VA examination.  The back scar measured 17.5 centimeters by 11.5 centimeters; the right hand scar measured 6 centimeters by 4 centimeters; and the right arm scar measured 18 centimeters by 5 centimeters.  

Regardless of which measurements are used, the scars are all less than 144 square inches.  

In addition, the June 2007 examination revealed no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema or keloid formation of any of the scars.  Similarly, the August 2009 examination demonstrated the scars are all superficial and not painful.  There was no skin breakdown, underlying tissue damage, inflammation, edema or keloid formation.  It was further indicated the scars are not painful or disfiguring, and they do not result in limitation of motion or function.  The Veteran reported that the impact of the scars is limited to the use sunscreen and the wearing of a shirt while performing outdoor activities.

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his scars of the back and right arm.  The scars are superficial and not painful.  In sum, the findings required for a higher rating have not been shown.

	III.  Other considerations

The Board has also considered whether the Veteran's service-connected bilateral hearing loss or scars present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's service-connected disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

A compensable evaluation for bilateral hearing loss prior to August 13, 2009, is denied.

A rating in excess of 10 percent for bilateral hearing loss from August 13, 2009, is denied.

A compensable evaluation for a back scar of the back is denied.

A compensable evaluation for burn scars of the right arm is denied.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


